

Exhibit 10.10
ACTION OF THE
ADMINISTRATIVE COMMITTEE OF THE FARMER BROS. CO.
QUALIFIED EMPLOYEE RETIREMENT PLANS


Farmer Bros. Co. Amended and Restated Employee Stock Ownership Plan


The undersigned members of the Administrative Committee, having the authority to
act on the matter set forth below, hereby approve the following:


WHEREAS, Section 12.01 of the Farmer Bros. Co. Amended and Restated Employee
Stock Ownership Plan (the “Plan”) permits amendments to the Plan from time to
time.


WHEREAS, this Committee deems it appropriate to amend the Plan to provide for
full vesting of the Accounts of certain Plan Members due to the closure of the
Company’s corporate headquarters and manufacturing/distribution facilities
located in Torrance, California.


NOW, THEREFORE, BE IT RESOLVED, that Section 6.01 of the Plan is hereby amended
effective as of January 1, 2015, as follows:


“6.01    Vesting Schedule


(a)
A Member shall be fully vested in, and have a nonforfeitable right to, his/her
Account upon completion of five years of Vesting Service. Notwithstanding the
foregoing, a Member who is actively employed by the Employer or an Affiliate on
or after January 1, 2016, shall be fully vested in, and have a nonforfeitable
right to, his/her Account upon completion of three years of Vesting Service;



(b)
Notwithstanding the foregoing, a Member shall be fully vested in, and have a
nonforfeitable right to, his/her Account upon death, Disability, or the later of
the attainment of his/her 55th birthday or the tenth anniversary of the date
he/she becomes a Member; and



(c)
Notwithstanding the foregoing, any Member (1) whose Severance Date occurs on or
after January 1, 2015, in connection with the Company’s closure of its corporate
headquarters and manufacturing/distribution facilities located in Torrance,
California, and (2) who works with the Company at the Torrance location until
his/her expected termination date, shall be fully vested in, and have a
nonforfeitable right to, his/her Account as of his/her Severance Date.”



BE IT FURTHER RESOLVED, that the appropriate officers of the Company, and the
individuals who have been properly delegated authority for the administration of
the Plan, are hereby authorized to do such other things as may be necessary or
advisable to give effect to the foregoing resolution.


Dated: June 30, 2015




____/s/ Mark J. Nelson______________
Title: _Treasurer and CFO____________




/s/ Thomas J. Mattei, Jr.
Title: _General Counsel ____




____/s/ Rene E. Peth_______________
Title: V.P., Corporate Controller________




________________________________
Title: ____________________________
 
 






-1-    